DISSENTING OPINION. Hart, J. It is well settled in this State, as well as elsewhere, that mere delay or lapse of time, however short of the statutory period, is not of itself sufficient to constitute laches unless such delay has so prejudiced the other party, by loss of testimony or changed relations, that it would be unjust to permit him to exercise his right. If it appears that lapse of time has not, in fact, changed the conditions and relative positions of the parties, and that they are not materially impaired, and there are peculiar circumstances entitled to consideration as excusing the delay, the court will not deny the appropriate relief. Tatum v. Arkansas Lumber Co., 103 Ark. 251; Reeves v. Davidson, 129 Ark. 88; and Rowland v. Taylor, 134 Ark. 183. It does not appear from the record that any witness has died since plaintiff’s cause of action accrued; nor has the transaction under consideration become obscure by lapse of time. So far as this record shows, it does not appear that any valuable or material improvements have been made upon the property in question. The rise in value of the lands is a purely accidental one, unconnected with any fault of the plaintiff or merit of the defendants. The plaintiff in this case has been guilty of no conduct and made no representations whatever that would induce the defendants to purchase the lands in question. He has done nothing but delay asserting his rights in the premises. On account of his relationship to John O. Norman and the latter’s necessities arising from old age and poverty, he permitted him to hold possession of the lands in question. His occupancy was permissive and did not give him any right to dispose of the lands. As we have just seen, the defendants were not induced to purchase the lands by any representations or conduct on the part of the plaintiff. Nothing has occurred since the purchase upon which they might predicate a defense to the recovery of the lands by reason of estoppel or of laches on the part of the plaintiff. It does not seem to me that the insolvency of Norman and the date of the decree cuts any figure at all. He was insolvent throughout the whole period of time involved in these transactions. If the deeds were forgeries, they gave him no title whatever. If they were not forged, Norman had the title to the lands, and the question of laches would not arise. Having reached this conclusion, it becomes necessary for me to express my views on the question of whether the deeds under which the defendants deraign title are forgeries. I think the proof shows that the deeds were forgeries within the rule announced in Miles v. Jerry, 158 Ark. 314, and cases cited. It follows that I respectfully dissent from the majority opinion.